DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hexagonal cross section (as in claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly added claim 9 recites “wherein the space has a hexagonal cross section along the radial direction”.  As noted above this claimed feature is not shown in the drawings.  Additionally, the feature is not described in the specification.  Considering all of the Wands factors, the lack of disclosure, and the absence from the drawings, the original disclosure does not provide adequate support to show that applicant was in possession of the claimed invention at the time of the invention.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7 and 12 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Fenelon WO 94/18476.
Fenelon, discloses:
Claim 1- an annular metal bush (13); and an annular member (17) which is provided around the metal bush and comprises a tooth profile (45) formed in an outer peripheral portion, wherein the metal bush and the resin member are disposed so as to be relatively rotatable in a direction of rotation of the resin gear (the device is capable of this function), wherein a plurality of spaces (see space containing 18, multiple embodiments) entering an outer peripheral surface of the metal bush and an inner peripheral surface of the resin member are formed, so as to be aligned along the direction of rotation, between the metal bush and the resin member, wherein an elastic member (18) is disposed in each space of the plurality of spaces, wherein the space and the elastic member comprises, in a cross section along a radial direction of the resin gear: a first part where a distance between the outer peripheral surface and the inner peripheral surface is a first distance; a second part where a distance between the outer peripheral surface and the inner peripheral surface is a second distance different from the first distance; and a third part where a distance between the outer peripheral surface and the inner peripheral surface is a third distance different from the first distance, and wherein the first part is provided between the second part and the third part in an axial direction of the resin gear (see multiple embodiments for example at least figures 20 and 21, elements 243, 245, 249, 251, 252).
Claim 2- wherein the first distance is longer than the second distance and the third distance (for example in figure 20, central section 245, 251 is longer than surrounding sections 243, 249).
Claim 3- wherein the first distance is shorter than the second distance and the third distance (for example in figure 21, shorter section 252 is surrounded by longer sections 245).
Claim 5- wherein the metal bush and the resin member are not bonded to each other (13 and 17 are shown separate).
Claim 6- wherein the elastic member is bonded to an inner surface of the space (see figures 20, 21).
Claim 7- wherein the space is a hole penetrating the resin gear along the axial direction of the resin gear.
Claim 12- wherein a plurality of the spaces are arranged at a substantially equal interval along the direction of rotation of the resin gear when viewed from the axial direction (see figures 7, 10, 12, 14, 25).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fenelon WO 94/18476 in view of Kimura JP 2017115969.
Fenelon discloses all of the claimed subject matter as described above. Fenelon does not disclose the metal bush and resin member abutting, non-bonded, rotatable surfaces.
	Kimura teaches abutting (non-bonded), rotatable surfaces (see figure 3) for the purpose of improved radial alignment.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kimura and provide the metal bush and resin member abutting (non-bonded), rotatable surfaces, as taught by Kimura, for the purpose of improving radial alignment.

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fenelon WO 94/18476 in view of Nakano et al. US 3952546.
Regarding claims 8 and 10, Fenelon discloses all of the claimed subject matter as described above. Fenelon does not disclose a tapered middle portion.
	Kimura teaches a dumbbell like tapered middle portion (see figure 1) for the purpose of eliminating any pretension of the surfaces (see abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fenelon and provide a tapered middle portion, as taught by Kimura, for the purpose of eliminating any pretension of the surfaces.
	Regarding claim 11, Fenelon discloses all of the claimed subject matter as described above. Fenelon does not disclose a stepped truncated cone like cross section along the radial direction.
	Kimura teaches a stepped truncated cone like cross section along the radial direction (see figures 9-12) for the purpose of preventing buckling (column 8, line 15).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fenelon and provide a stepped truncated cone like cross section along the radial direction, as taught by Kimura, for the purpose of preventing buckling.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658